Citation Nr: 9933259	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  98-09 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for arteriosclerotic 
heart disease, status post myocardial infarction, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for duodenal ulcer 
with colitis, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left knee, currently evaluated as 
10 percent disabling.

4.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to 
January 1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the issues on appeal.


REMAND

The United States Court of Appeals for Veterans Claims has 
held that VA has a duty to assist veterans in the development 
of facts pertinent to their claims, under 38 U.S.C.A. 
§ 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) (1999), which 
requires that VA accomplish additional development of the 
evidence if the record currently before it is inadequate.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).

The Board notes that the veteran has not been provided with 
VA examinations to determine the current extent and severity 
of his disabilities.  The most recent VA examinations of 
record are dated in June 1994.  The Board feels that VA 
examinations would be useful in determining the current 
extent and severity of the veteran's disabilities for rating 
purposes.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the veteran 
for VA cardiovascular, digestive, and 
orthopedic examinations.  The claims 
folder and a copy of this remand should 
be made available to and be reviewed by 
the examiners prior to the examinations.  
Specifically the examiners should provide 
the following information:

a)  The examiners should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
reports that such review has been 
conducted.

b)  The cardiovascular examiner 
should provide information regarding 
the veteran's cardiovascular 
disability.  The examiner should 
state whether a workload of greater 
than 7 METs but not greater than 10 
METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; 
whether continuous medication 
required.  The examiner should state 
whether a workload of greater than 5 
METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; whether 
there is evidence of cardiac 
hypertrophy or dilatation on 
electrocardiogram, echocardiogram, 
or X-ray.  The examiner should state 
whether there was more than one 
episode of acute congestive heart 
failure in the past year, or; 
whether a workload of greater than 3 
METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; whether 
there is a left ventricular 
dysfunction with an ejection 
fraction of 30 to 50 percent.  The 
examiner should state whether there 
is chronic congestive heart failure, 
or; whether a workload of 3 METs or 
less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; 
left ventricular dysfunction with an 
ejection fraction of less than 30 
percent.

c)  The digestive examiner should 
provide information regarding the 
veteran's duodenal ulcer with 
colitis.  The examiner should state 
whether or not the veteran has 
recurring symptoms of duodenal ulcer 
once or twice yearly.  The examiner 
should state whether or not the 
veteran has recurring episodes of 
severe symptoms two or three times 
yearly averaging more than ten days 
in duration.  The examiner should 
state whether or not the veteran has 
continuous moderate manifestations.  
The examiner should state whether or 
not there is any impairment of 
health manifested by anemia and 
weight loss.  The examiner should 
state whether or not there are 
recurrent incapacitating episodes 
averaging ten days or more in 
duration at least four times per 
year.  The examiner should state 
whether or not there is severe pain 
which is only partially relieved by 
standard ulcer therapy.  The 
examiner should state whether or not 
there is periodic vomiting, 
recurrent hematemesis or melena, or 
manifestations of anemia or weight 
loss productive of definite 
impairment of health.  The examiner 
should state whether the veteran has 
had any attacks of ulcerative 
colitis.  If so, the examiner should 
state whether or not there have been 
infrequent exacerbations, frequent 
exacerbations, or with numerous 
attacks during the year with 
malnutrition with health only fair 
during remissions.  The examiner 
should state whether or not the 
veteran's colitis is productive of 
marked malnutrition, anemia, general 
debility, or serious complications 
such as liver abscess.  For every 
sign requested, the examiner should 
specifically state whether or not 
that sign is shown, and if shown, 
the examiner should provide an 
opinion as to the frequency or 
severity of that sign.

d)  The orthopedic examiner should 
provide information regarding the 
veteran's residuals of a shell 
fragment wound of the left knee.  
The examiner should provide a full 
range of motion of both knees, as 
expressed in degrees, as measured by 
goniometer.  The examiner should 
state whether or not there is any 
ankylosis, subluxation, or lateral 
instability of the knee.  The 
examiner should state whether or not 
there has been any dislocation or 
removal of the semilunar cartilage 
and should state whether there have 
been any episodes of "locking" 
pain or effusion into the joint.  
The examiner should state whether or 
not there is any nonunion or 
malunion of the tibia or fibula.  
The examiner should state whether or 
not there is any genu recurvatum 
with weakness or insecurity in 
weight-bearing.  The examiner should 
also state whether or not there is 
objective evidence of pain on 
motion, limitation of motion, excess 
motion, incoordination, or 
fatigability.  For every sign 
requested, the examiner should 
specifically state whether or not 
that sign is shown, and if shown, 
the examiner should provide an 
opinion as to the frequency or 
severity of that sign.

e)  The orthopedic examiner should 
also provide information regarding 
the veteran's flat feet.  The 
examiner should state whether or not 
the veteran's symptoms are relieved 
by built-up shoes or arch supports.  
The examiner should state whether or 
not the weight-bearing line is over 
medial to great toe, there is inward 
bowing of the tendo achillis, or 
there is pain on manipulation and 
use of the feet.  The examiner 
should state whether or not there is 
objective evidence or marked 
deformity (pronation, abduction, 
etc.), whether pain on manipulation 
and use is accentuated, whether 
there is any indication of swelling 
on use, or whether there are 
characteristic callosities.  The 
examiner should also state whether 
or not there is marked pronation, 
extreme tenderness of plantar 
surfaces of the feet, marked inward 
displacement or severe spasm of the 
tendo achillis on manipulation.  The 
examiner should state whether or not 
the veteran's symptoms are relieved 
by orthopedic shoes or appliances.  
The examiner should also state 
whether or not there is objective 
evidence of pain on motion, 
limitation of motion, excess motion, 
incoordination, or fatigability.  
For every sign requested, the 
examiner should specifically state 
whether or not that sign is shown, 
and if shown, the examiner should 
provide an opinion as to the 
frequency or severity of that sign.

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

3.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  If the decision 
remains adverse to the veteran, in whole 
or in part, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


